234 S.W.3d 284 (2006)
Charles Dennis YOUNG, Petitioner
v.
Angela BLACK, Respondent.
No. 06-21.
Supreme Court of Arkansas.
April 20, 2006.
Charles Dennis Young, pro se, for appellant.
No response.
PER CURIAM.
On December 13, 2005, Charles Dennis Young, proceeding pro se, tendered to this court the record on appeal from an order of protection entered in a civil matter on August 1, 2005. The record was not tendered within ninety days of the date of the notice of appeal as required by Ark. R.App. P.  Civil 5(a).[1]
Petitioner Young subsequently tendered a pro se motion for rule on clerk seeking to lodge the record belatedly. When informed of the fee to file such a motion, petitioner filed a motion to proceed in forma pauperis, asking that the filing fee be waived. The motion was denied. Young v. Black, 06-21, 2006 WL 181999 (Ark. January 26, 2006) (per curiam). We specifically said in our per curiam that Young must pay the filing fee in order for his motion to be heard.
*285 The matter was subsequently dismissed from our docket for failure to remit the filing fee. On February 22, 2006, Young filed this motion to reinstate the matter and submitted the filing fee. Because the fee was paid within thirty days of our per curiam, the motion is granted. Our clerk is directed to accept the fee and file the tendered motion for rule on clerk.
Motion granted.
NOTES
[1]  The record was tendered 120 days after the notice of appeal was filed.